Citation Nr: 1411999	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-24 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served in the United States Marine Corps on three separate periods of active duty: from July 1969 to June 1973; from September 1973 to August 1977, and from March 1979 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to a TDIU.

The case has been remanded for evidentiary and procedural development several times during the course of this appeal, most recently in April 2013.  Thereafter, following readjudication and denial of the TDIU claim by the agency of original jurisdiction in a July 2013 rating decision/supplemental statement of the case, the case was returned the Board in August 2013 and the Veteran now continues his appeal.

For the reasons that will be discussed below, the Board must regrettably delay its appellate adjudication of the matter at issue and remand the case for procedural compliance.  The appeal is thusly REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

In August 2013, after the appeal was recertified and returned to the custody of the Board, the Veteran submitted medical evidence directly to the Board, consisting of a VA physician's treatment note dated in late July 2013, which contained an opinion that was pertinent to the TDIU claim presently on appeal.  The evidence submitted was not reviewed in the first instance by the agency of original jurisdiction and was not accompanied by a waiver of first review by the agency of original jurisdiction.  In such circumstances, 38 C.F.R. § 20.1304(c) (2013) requires that the Board refer any such evidence to the agency of original jurisdiction unless this right is waived by the appellant.  At this juncture, the Board notes that the Veteran's designated representative, Florida Department of Veterans Affairs, does not have a branch office in Washington, D.C., such that the Board could directly contact the representative to request such a waiver.  Thusly, in correspondence to the Veteran and his representative dated January 2014, the Board submitted a request for a waiver.  In January 2014, the Veteran responded with an express request that the Board remand his case for consideration in the first instance of the newly submitted evidence by the agency of original jurisdiction.  Therefore, a remand is warranted to comply with the Veteran's request and to ensure that his right to appellate due process has been safeguarded.  38 C.F.R. §§ 19.31, 20.1304(c) (2013).

(The Board has reviewed the Veteran's claims file and the VBMS and Virtual VA databases and finds no indication that the agency of original jurisdiction has rendered a rating decision and/or supplemental statement of the case addressing the merits of the TDIU claim in the context of the July 2013 VA physician's treatment note and opinion.)  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

The Veteran's claim for a TDIU must be readjudicated by the agency of original jurisdiction, after considering all pertinent evidence obtained and associated with the record.  Evidence to be considered by the agency of original jurisdiction must include, but is not limited to, the July 2013 VA physician's opinion regarding the Veteran's employability and all medical records that have been associated with the Veteran's claims file on Virtual VA and/or VBMS since the time of the latest supplemental statement of the case dated in July 2013.

If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with regard to the issue on appeal by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


